DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US D752213) in view of Gregorian (US 20080230070).
With respect to claim 10, Paul teaches a stylet (intubation bougie- see figs. 1, 8 and 9 below) adapted for mounting an endotracheal tube (catheter- see fig. 8 below and 
 
    PNG
    media_image1.png
    239
    806
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    619
    1117
    media_image2.png
    Greyscale

	Paul does not teach an orientation mark on the shaft, the orientation mark configured to indicate a radial orientation of the shaft about a longitudinal axis, wherein the orientation mark traverses the first depth assessment band and the second depth assessment band.
	Gregorian, also drawn to intubation systems, teaches the incorporation of a longitudinal orientation mark (30) on a shaft (e.g. of intubation tube) that is configured to indicate a radial orientation of the shaft about a longitudinal axis (see fig. 1 and also para. 32-33 below), wherein the orientation mark extends along the longitudinal length (of the intubation tube) and also traverses the first and second assessment bands (e.g. any of 40a-40g, see fig. 1, para. 32-33 below and note that 30 extends along the entire length of the tube from the proximal to distal end) in order to provide a known radiopaque stripe that will allow the visualization of the intubation system (see para. 32). 

    PNG
    media_image3.png
    417
    437
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stylet of Paul to further include an orientation mark on the shaft, the orientation mark configured to indicate a radial orientation of the shaft about a longitudinal axis, wherein the orientation mark traverses the first depth assessment band and the second depth assessment band, in view of Gregorian, in order to in order to provide a known radiopaque stripe that will allow the visualization of the intubation system.
	As for claim 11, Paul, as modified by Gregorian, further teaches the stylet of claim 10, wherein the first depth assessment band contacts the second depth assessment band (see figs. 1, 8 and 9 above along with the corresponding text above).
	As for claim 12, Paul, as modified by Gregorian, further teaches the stylet of claim 10, wherein the first depth assessment band has a first dimension (e.g. indication of distance/depth from the proximal end of the stylet) along a length of the shaft (see figs. 1, 8 and 9 along with the accompanying text above); and the second depth assessment band has a second dimension (e.g. indication of distance/depth from the proximal end of the stylet) along the length of the shaft (see figs. 1, 8 and 9, along with the accompanying text, above) the first dimension different than the second dimension (see figs. 1, 8 and 9 along with the accompanying text, above).
	As for claim 13, Paul, as modified by Gregorian, further teaches the stylet of claim 10, wherein the first depth assessment band has a first color (see figs. 1, 8, 9 and the accompanying text above); and the second depth assessment band has a second color different than the first color (see figs. 1, 8 and 9 along with the accompanying text, above).
As for claim 18, Paul, as modified by Gregorian, further teaches the stylet of claim 10, wherein the shaft further comprises: an exterior surface configured to be sterilized without using an autoclave (see figs. 1, 8 and 9 above and note that the device is capable of performing this function- e.g. can be sterilized with alcohol etc.- if one so desires).

Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US D752213) and Gregorian (US 20080230070), as applied to claim 10 above, in view of LoVuolo (US 20020143234).
As for claim 14, Paul, as modified by Gregorian, does not appear to teach wherein the first depth assessment band has a first pattern, and the second assessment band has a second pattern different than the first pattern.
LoVuolo, also drawn to a medical depth indicator device (18), teaches a variety of patterns in the form of calibration marks (44) extending along the entire shaft of the device in varied patterns (see para. 48 below) in order to provide the surgeon more precise indication of the depth of the device with easily distinguishable patterns. 
    PNG
    media_image4.png
    371
    507
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Paul, as modified by Gregorian, to include wherein the first depth assessment band has a first pattern and the second assessment band has a second pattern different than the first pattern, in view of LoVuolo, in order to provide the surgeon more precise indication of the depth of the device with easily distinguishable patterns.
As for claim 15, Paul, as modified by Gregorian, further teaches wherein the first and second depth assessment bands have a different, respective, first and second color (see figs. 1, 8 and 9 and the accompanying text above).
Paul does not appear to teach wherein the first depth assessment band has a first pattern, and the second assessment band has a second pattern different than the first pattern.
LoVuolo, also drawn to a medical depth indicator device (18), teaches a variety of patterns in the form of calibration marks (44) extending along the entire shaft of the device in varied patterns (see para. 48 below) in order to provide the surgeon more precise indication of the depth of the device with easily distinguishable patterns. 
    PNG
    media_image4.png
    371
    507
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Paul, as modified by Gregorian, to include wherein the first depth assessment band has a first pattern and the second assessment band has a second pattern different than the first pattern, in view of LoVuolo, in order to provide the surgeon more precise indication of the depth of the device with easily distinguishable patterns.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US D752213) and Gregorian (US 20080230070), as applied to claim 10 above, in view of Elsberry (US 5603703).
As for claim 17, Paul, as modified by Gregorian, does not appear to teach wherein the shaft includes a tip that is rounded and closed.
Elsberry, also drawn to medical stylets, teaches a stylet shaft that includes a tip (of either 16 or 20) that is rounded and closed (see fig. 3 below) as an alternate equivalent structure to an open tip in order to provide a well-known tip shape that will allow for the desired type of treatment to be performed while also providing minimally invasive insertion during a surgical procedure.

    PNG
    media_image5.png
    639
    904
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stylet of Paul, as modified by Gregorian, wherein the shaft includes a tip that is rounded and closed, in view of Elsberry, in order to provide a well-known tip shape that will allow for the desired type of treatment to be performed while also providing minimally invasive insertion during a surgical procedure.

 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US D752213), in view of Gregorian (US 20080230070) and in further view of Tenger (US 20100152541).
With respect to claim 19, Paul teaches a tracheal intubation system (see fig. 8 below and also claim and the description of figs. 1, 8 and 9 below) comprising a stylet (intubation bougie- see figs. 1, 8 and 9 below) comprising: a shaft (see figs. 1, 8 and 9 below); a first depth assessment band positioned at a distal end of the shaft (see figs. 1, 8 and 9 below), the first depth assessment band being visually distinct from a portion of the shaft (see figs. 1, 8 and 9 below, also see the description of figs. 1, 8 and 9 below); and a second depth assessment band positioned adjacent to the first depth assessment band and the portion of the shaft (see figs. 1 and 9 below), the second depth assessment band being visually distinct from the first depth assessment band and the portion of the shaft (see figs. 1, 8 and 9 below and also the description of figs. 1, 8 and 9 below), wherein the first depth assessment band and the second depth assessment on the shaft are configured to indicate an insertion depth of the stylet in a patient when compared to a glottis of the patient (see fig. 8 below and also the description of figs. 1, 8 and 9 below).
 
    PNG
    media_image1.png
    239
    806
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    619
    1117
    media_image2.png
    Greyscale

Paul does not appear to teach an orientation mark on the shaft, the orientation mark configured to indicate a radial orientation of the shaft about a longitudinal axis, wherein the orientation mark traverses the first depth assessment band and the second depth assessment band, and a laryngoscope for viewing the first and second depth assessment bands and the glottis of the patient at a same time when the distal end is positioned in the patient.
Gregorian, also drawn to intubation systems, teaches the incorporation of a longitudinal orientation mark (30) on a shaft (e.g. of intubation tube) that is configured to indicate a radial orientation of the shaft about a longitudinal axis (see fig. 1 and also para. 32-33 below), wherein the orientation mark extends along the longitudinal length (of the intubation tube) and also traverses the first and second assessment bands (e.g. any of 40a-40g, see fig. 1, para. 32-33 below and note that 30 extends along the entire length of the tube from the proximal to distal end) in order to provide a known radiopaque stripe that will allow the visualization of the intubation system (see para. 32). 

    PNG
    media_image3.png
    417
    437
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stylet of Paul to further include an orientation mark on the shaft, the orientation mark configured to indicate a radial orientation of the shaft about a longitudinal axis, wherein the orientation mark traverses the first depth assessment band and the second depth assessment band, in view of Gregorian, in order to in order to provide a known radiopaque stripe that will allow the visualization of the intubation system.
Tenger, also drawn to endotracheal intubation, teaches a stylet (1300) having a depth assessment marker (e.g. color) being positioned on a distal end of the shaft or on any or multiple parts of the shaft of the stylet (see fig. 31 and para. 123, 125 below), the stylet being used with a laryngoscope (see abstract below) in order to provide a system that will provide increased visualization of the stylet, thereby allowing the user to easily track the stylet during insertion through the vocal cords with a laryngoscope during an intubation procedure (see para. 125 below).

    PNG
    media_image6.png
    339
    412
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    136
    584
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    324
    569
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    399
    567
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Paul to include a laryngoscope for viewing the first and second depth assessment bands and the glottis of the patient at a same time when the distal end is positioned in the patient, in view of Tenger, in order to provide a system that will provide increased visualization of the stylet, thereby allowing the user to easily track the stylet during insertion through the vocal cords with a laryngoscope during an intubation procedure.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US D752213), Gregorian (US 20080230070) and Tenger (US 20100152541), as applied to claim 19 above, in view of Tenger (US 20090318769) (herein referred to as Tenger ‘769).
As for claims 20 and 21, Paul, as modified by Gregorian and Tenger, further teaches a hollow tube (catheter) configured to be placed in an airway of the patient using the stylet (see fig. 8 and the accompanying text above), wherein the first and second depth assessment bands on the shaft are configured to indicate a placement of the hollow tube when viewed in proximity to the glottis of the patient (see figs. 1, 8 and 9 as well as the accompanying text above).
Paul, as modified by Gregorian and Tenger, does not teach the system further comprising a sealing mechanism coupled with the hollow tube, wherein the hollow tube is positioned on the stylet before the stylet is inserted into the patient.
Tenger (‘769), also drawn to endotracheal intubation systems, teaches a hollow tube (210) and sealing mechanism (e.g. cap- see para. 24 of Tenger) coupled with the hollow tube wherein the hollow tube is positioned on the stylet before the stylet is inserted into the patient (see Tenger para. 24 above) in order to seal the airway of the patient.

    PNG
    media_image10.png
    644
    917
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to modify Paul, as modified by Gregorian and Tenger, the system further comprising a sealing mechanism coupled with the hollow tube, wherein the hollow tube is positioned on the stylet before the stylet is inserted into the patient, in view of Tenger (‘769), in order to seal the airway of the patient.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (US D752213), Gregorian (US 20080230070), Tenger (US 20100152541) and Tenger (US 20090318769) (herein referred to as Tenger ‘769), as applied to claim 20 above, in view of Kamali (US 20060122460).
As for claim 22, Paul, as modified by Gregorian, Tenger and Tenger (‘769), does not appear to teach wherein the hollow tube is slid onto the stylet after the stylet is inserted into the patient.
Kamali, also drawn to tracheal intubation systems, teaches inserting the stylet first wherein the hollow tube is slid onto the stylet after the stylet is inserted into the patient in order to allow the stylet to act as a guide for the hollow (endotracheal) tube (see abstract).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Paul, as modified by Gregorian, Tenger and Tenger (‘769), wherein the hollow tube is slid onto the stylet after the stylet is inserted into the patient, in view of Kamali, in order to allow the stylet to act as a guide for the hollow tube.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US D752213), Gregorian (US 20080230070) and Tenger (US 20100152541), as applied to claim 19 above, in view of Qiu (US 20130237763).
Paul, as modified by Gregorian and Tenger, does not appear to teach wherein the laryngoscope further comprises: an optical capture device configured to capture an image that includes at least one of the first depth assessment band or the second depth assessment band and the glottis of the patient; and wherein the laryngoscope further comprises: a display device configured to display the image captured by the optical capture device that includes the at least one of the first depth assessment band or the second depth assessment band and the glottis of the patient.
Qiu, also drawn to endotracheal intubation devices, teaches wherein the laryngoscope further comprises: an optical capture device configured to capture an image that includes the at least one depth assessment band and the glottis of the patient (see Qiu para. 42 below), wherein the laryngoscope further comprises: a display device configured to display the image captured by the optical capture device that includes the at least one depth assessment band and the glottis of the patient (see Qiu para. 42, 117 below) in order to provide an improved system that will allow the user to more successfully place both a stylet and endotracheal tube during an intubation procedure.


    PNG
    media_image11.png
    292
    582
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    671
    929
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Paul, as modified by Gregorian and Tenger, wherein the laryngoscope further comprises: an optical capture device configured to capture an image that includes at least one of the first depth assessment band or the second depth assessment band and the glottis of the patient; and wherein the laryngoscope further comprises: a display device configured to display the image captured by the optical capture device that includes the at least one of the first depth assessment band or the second depth assessment band and the glottis of the patient, in view of Qiu, in order to provide a known mechanism that will allow the user to easily track the stylet during insertion through the vocal cords during an intubation procedure.

Claims 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US 20130237763) in view of Paul et al. (US D752213) and further in view of Gregorian (US 20080230070).
With respect to claim 27, Qiu teaches a method of positioning an endotracheal tube (162) in a patient, comprising: inserting a laryngoscope (120) in a mouth of the patient (see fig. 12, 14 below); mounting the endotracheal tube on a stylet (164) (see fig. 12, 14 below); inserting the stylet into an airway of the patient (see fig. 14 below); monitoring, using the laryngoscope, a position of the stylet to a glottis of the patient (see para. 42 below); modifying a depth that the stylet is inserted into the airway of the patient until the stylet is positioned at an appropriate depth in the patient; and sliding the endotracheal tube along the stylet and into a trachea of the patient (see para. 42 below), based at least in part on monitoring the position of the stylet relative to the glottis of the patient (see fig. 14 below).

    PNG
    media_image13.png
    290
    569
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    487
    410
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    782
    501
    media_image15.png
    Greyscale

Qiu does not appear to teach the stylet having a first depth assessment band positioned at a distal end of the stylet and a second depth assessment band positioned adjacent to the first depth assessment band, the second depth assessment being visually distinct from the first depth assessment band and a portion of the shaft, wherein the first depth assessment band and the second assessment band are configured to indicate an insertion depth of the stylet in a patient when compared to a glottis of the patient; and modifying a depth that the stylet is inserted into the airway of the patient until the first or second depth assessment band indicates that the stylet is positioned at an appropriate depth in the patient; and an orientation mark on the shaft, the orientation mark configured to indicate a radial orientation of the shaft about a longitudinal axis, wherein the orientation mark traverses the first depth assessment band and the second depth assessment band.
Paul, also drawn to intubation stylets, teaches a stylet (intubation bougie) having a first depth assessment band positioned at a distal end of the stylet and a second depth assessment band positioned adjacent to the first depth assessment band (see figs. 1, 8, 9 and accompanying text below), the second depth assessment being visually distinct from the first depth assessment band and a portion of the shaft (see figs. 1, 8 and 9 and the accompanying text below), wherein the first depth assessment band and the second assessment band are configured to indicate an insertion depth of the stylet in a patient when compared to a glottis of the patient (see figs. 1, 8 and 9 below) in order to allow a surgeon the ability to quickly ascertain the exact position/depth of the distal end of the stylet within the patient.
 
    PNG
    media_image1.png
    239
    806
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    619
    1117
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stylet of Qiu to further include the stylet having a first depth assessment band positioned at a distal end of the stylet and a second depth assessment band positioned adjacent to the first depth assessment band, the second depth assessment being visually distinct from the first depth assessment band and a portion of the shaft, wherein the first depth assessment band and the second assessment band are configured to indicate an insertion depth of the stylet in a patient when compared to a glottis of the patient, in view of Paul, in order to allow a surgeon the ability to quickly ascertain the exact position/depth of the distal end of the stylet within the patient. Please note that the combination of Qiu and Paul will result in the step of modifying (a depth that the stylet is inserted into the airway of the patient until the first or second depth assessment band indicates that the stylet is positioned at an appropriate depth in the patient), as the surgeon will be able to track the depth assessment bands of the stylet using the video laryngoscope.
Gregorian, also drawn to intubation systems, teaches the incorporation of a longitudinal orientation mark (30) on a shaft (e.g. of intubation tube) that is configured to indicate a radial orientation of the shaft about a longitudinal axis (see fig. 1 and also para. 32-33 below), wherein the orientation mark extends along the longitudinal length (of the intubation tube) and also traverses the first and second assessment bands (e.g. any of 40a-40g, see fig. 1, para. 32-33 below and note that 30 extends along the entire length of the tube from the proximal to distal end) in order to provide a known radiopaque stripe that will allow the visualization of the intubation system (see para. 32). 

    PNG
    media_image3.png
    417
    437
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stylet of Qiu to further include an orientation mark on the shaft, the orientation mark configured to indicate a radial orientation of the shaft about a longitudinal axis, wherein the orientation mark traverses the first depth assessment band and the second depth assessment band, in view of Gregorian, in order to in order to provide a known radiopaque stripe that will allow the visualization of the intubation system.
As for claim 28, Qiu, as modified by Paul and Gregorian, further teaches the method of claim 27, further comprising: determining that the endotracheal tube is positioned in a zone of caution based at least in part on monitoring the position of the first or second depth assessment bands relative to the glottis of the patient (e.g. see Qiu para. 42 below and also see fig. 14 above that explicitly teaches using the stylet to finely control the movement of the endotracheal tube).

    PNG
    media_image13.png
    290
    569
    media_image13.png
    Greyscale

As for claim 29, Qiu, as modified by Paul and Gregorian, further teaches the method of claim 27, wherein inserting the laryngoscope further comprises: inserting a blade of the laryngoscope in the mouth of the patient (see Qiu fig. 1 above), wherein inserting the stylet into the airway of the patient is based at least in part on inserting the blade (see Qiu fig. 14 above).
As for claim 30, Qiu, as modified by Paul and Gregorian, further teaches the method of claim 27, wherein modifying the depth that the stylet is inserted into the airway of the patient further comprises: inserting the stylet at least partially into the airway of the patient based at least in part on monitoring the position of the first or second depth assessment bands relative to the glottis of the patient (see Qiu para. 42 above, also fig. 14 above that explicitly teaches using the stylet to finely control the movement of the endotracheal tube).
As for claim 31, Qiu, as modified by Paul and Gregorian, further teaches further teach the method of claim 27, wherein modifying the depth that the stylet is inserted into the airway of the patient further comprises: inserting the stylet at least partially into the airway of the patient based at least in part on monitoring the position of the first or second depth assessment bands relative to the glottis of the patient (see Qiu para. 42 above, also fig. 14 above that explicitly teaches using the stylet to finely control the movement of the endotracheal tube).
As for claim 32, Qiu, as modified by Paul and Gregorian, further teaches the method of claim 27, wherein monitoring the position of the first or second depth assessment bands uses one or more images captured by an optical capture device of the laryngoscope (see Qiu para. 42 above, also fig. 14 above that explicitly teaches using the stylet to finely control the movement of the endotracheal tube).
As for claim 33, Qiu, as modified by Paul and Gregorian, further teaches the method of claim 27, wherein mounting the endotracheal tube on the stylet occurs after inserting the stylet into the airway of the patient (see Qiu fig. 14 above).
	With respect to claim 34, Qiu teaches a method of positioning an endotracheal tube (162) in a patient, comprising: inserting a laryngoscope (120) in a mouth of the patient (see fig. 12, 14 below); mounting the endotracheal tube on a stylet (164) (see fig. 12, 14 below); inserting the stylet into an airway of the patient (see fig. 14 below); monitoring, using the laryngoscope, a position of the stylet to a glottis of the patient (see para. 42 below); modifying a depth that the stylet is inserted into the airway of the patient until the stylet is positioned at an appropriate depth in the patient; and sliding the endotracheal tube along the stylet and into a trachea of the patient (see para. 42 below), based at least in part on monitoring the position of the stylet relative to the glottis of the patient (see fig. 14 below).

    PNG
    media_image13.png
    290
    569
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    487
    410
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    782
    501
    media_image15.png
    Greyscale

Qiu does not appear to teach the stylet having a first depth assessment band positioned at a distal end of the stylet and a second depth assessment band positioned adjacent to the first depth assessment band, the second depth assessment being visually distinct from the first depth assessment band and a portion of the shaft, wherein the first depth assessment band and the second assessment band are configured to indicate an insertion depth of the stylet in a patient when compared to a glottis of the patient; modifying a depth that the stylet is inserted into the airway of the patient until the first or second depth assessment band indicates that the stylet is positioned at an appropriate depth in the patient; and mounting the endotracheal tube based at least in part on modifying the depth of the stylet; and an orientation mark on the shaft, the orientation mark configured to indicate a radial orientation of the shaft about a longitudinal axis, wherein the orientation mark traverses the first depth assessment band and the second depth assessment band.
Paul, also drawn to intubation stylets, teaches a stylet (intubation bougie) having a first depth assessment band positioned at a distal end of the stylet and a second depth assessment band positioned adjacent to the first depth assessment band (see figs. 1, 8, 9 and accompanying text below), the second depth assessment being visually distinct from the first depth assessment band and a portion of the shaft (see figs. 1, 8 and 9 and the accompanying text below), wherein the first depth assessment band and the second assessment band are configured to indicate an insertion depth of the stylet in a patient when compared to a glottis of the patient (see figs. 1, 8 and 9 below) in order to allow a surgeon the ability to quickly ascertain the exact position/depth of the distal end of the stylet within the patient.
 
    PNG
    media_image1.png
    239
    806
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    619
    1117
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stylet of Qiu to further include the stylet having a first depth assessment band positioned at a distal end of the stylet and a second depth assessment band positioned adjacent to the first depth assessment band, the second depth assessment being visually distinct from the first depth assessment band and a portion of the shaft, wherein the first depth assessment band and the second assessment band are configured to indicate an insertion depth of the stylet in a patient when compared to a glottis of the patient, in view of Paul, in order to allow a surgeon the ability to quickly ascertain the exact position/depth of the distal end of the stylet within the patient. Please note that the combination of Qiu and Paul will result in the step of modifying (a depth that the stylet is inserted into the airway of the patient until the first or second depth assessment band indicates that the stylet is positioned at an appropriate depth in the patient, and mounting the endotracheal tube based at least in part on modifying the depth of the stylet), as the surgeon will be able to track the depth assessment bands of the stylet using the video laryngoscope.
Gregorian, also drawn to intubation systems, teaches the incorporation of a longitudinal orientation mark (30) on a shaft (e.g. of intubation tube) that is configured to indicate a radial orientation of the shaft about a longitudinal axis (see fig. 1 and also para. 32-33 below), wherein the orientation mark extends along the longitudinal length (of the intubation tube) and also traverses the first and second assessment bands (e.g. any of 40a-40g, see fig. 1, para. 32-33 below and note that 30 extends along the entire length of the tube from the proximal to distal end) in order to provide a known radiopaque stripe that will allow the visualization of the intubation system (see para. 32). 

    PNG
    media_image3.png
    417
    437
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stylet of Qiu to further include an orientation mark on the shaft, the orientation mark configured to indicate a radial orientation of the shaft about a longitudinal axis, wherein the orientation mark traverses the first depth assessment band and the second depth assessment band, in view of Gregorian, in order to in order to provide a known radiopaque stripe that will allow the visualization of the intubation system.

	Response to Arguments
Applicant’s arguments with respect to claim(s) 10-15, 17-25 and 27-34 have been considered but are moot because the new ground of rejection does not rely on any previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Note that Gregorian has been introduced to reject the newly presented limitations to claims 10-15, 17-25 and 27-34.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773